Case 3:19-cv-01713-BAS-AHG Document 26 Filed 03/16/20 PageID.249 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
 8
 9                     UNITED STATES DISTRICT COURT

10                   SOUTHERN DISTRICT OF CALIFORNIA

11
       HERRING NETWORKS, INC.,                   Case No. 19-cv-1713-BAS-AHG
12
                                  Plaintiff,     ORDER CONTINUING ORAL
13                                               ARGUMENT
14          v.                                   [ECF No. 24]
15     RACHEL MADDOW, et al.,

16                             Defendants.

17
18
19         The Court set oral argument on Defendants’ Special Motion to Strike, (ECF
20   No. 18) for March 26, 2020. (ECF No. 23.) As a result of the COVID-19 virus
21   outbreak, the Court CONTINUES oral argument to May 19, 2020 at 10:30 a.m.
22         IT IS SO ORDERED.
23
24   DATED: March 16, 2020
25
26
27
28

                                           –1–
